u^-°\
                                            Ryan W. Gertz
                                               Attorney at Law
                                       Board Certified Criminal Lawyer
                                      Texas Board of Legal Specialization


                                            THE GERTZ LAW FIRM
                                        2630 Liberty, Beaumont, TX 77702
                                        p: (409)833-6400 f: (409)833-6401
                                             e: rgertz@gertzadair.com



                                               March 24, 2015

Court of Criminal Appeals
P.O. Box 12308
Austin, Texas 78711

       RE:     CCA No. WR-82,150-01 - Ex Parte David Clifford Pedder, Jr.
               Cause No. A100640-R- In the 128th District Court, Orange County, Texas

To Whom it May Concern:

       We have been retained to represent Mr. Pedder as part ofhis Writ Application to the 128th District
Court. Enclosed is a copy of the letter of representation that was sent to the trial court.

       Thank you for your assistance in this matter.

       Please contact me should you have any questions or concerns.




                                                        Best Regards,




                                                                     ertz




                                                                             RECEIVED IN
                                                                            COURT OFCRIMINAL APPEALS
                                                                                  MAR " " '

                                                                              AfoSlAcOSt®, Clerk
                                    Ryan W. Gertz
                                       Attorney at Law
                                Board Certified Criminal Lawyer
                              Texas Board of Legal Specialization


                                    THE GERTZ LAW FIRM
                                2630Liberty, Beaumont, TX77702
                                p: (409)833-6400 f: (409)833-6401
CO**                                 e: rgertz@gertzadair.com



                                       March 23, 2015

The Honorable Courtney Arkeen
Judge of the 128th District Court
Orange County
801 W. Division St.
Orange, TX 77630

          RE:    Notice of Representation of David Pedder, Jr. in Writ Application

Dear Judge Arkeen,

          As you know, I have been retained to represent David Pedder, Jr. as part of his
Writ Application to the 128th District Court. Please consider this my formal notice of
appearance for all purposes in the case.

       The Court of Criminal Appeals has issued an Order regarding evidence gathering
for a writ application filed by Mr. Pedder, We intend to file an amended writ application
in the coming days, The Court's order appears to set a deadline of April 14, 2015 for the
Court to resolve the issues set forth in the writ, We would ask for leave from your Court
to request an extension of that deadline from the Court of Criminal Appeals to May 14,
2015 and ask the Court to set the matter for a hearing in the next forty-five days.

      Additionally, we would request the Court consider bench warranting Mr. Pedder
to Orange county for the month prior to the hearing so that counsel can readily
communicate with him in person. He is-currently being housed at the Wynne Unit in
Huntsville making any attorney client meetings a four hour round trip drive and a full day
affair.


        Thank you in advance for your assistance and please do not hesitate to contact me
if you have any questions.


                                                        Best Regards




                                                        Ryan W



CC: Phillip Smith, Jr.